      Case 1:19-cv-01308-LJO-SAB Document 1 Filed 09/18/19 Page 1 of 11



 1   THE AGUILERA LAW GROUP, APLC
     A. Eric Aguilera, Esq. (SBN 192390)
 2
     Kimberly R. Arnal, Esq. (SBN 200448)
 3   650 Town Center Drive, Suite 100
     Costa Mesa, CA 92626
 4
     T: 714-384-6600 / F: 714-384-6601
 5   eaguilera@aguileragroup.com
     karnal@aguileragroup.com
 6
     Attorneys for Plaintiff, TRAVELERS PROPERTY CASUALTY COMPANY OF
 7   AMERICA
 8
                               UNITED STATES DISTRICT COURT
 9
                 EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO
10
11
     TRAVELERS PROPERTY CASUALTY                     Case No.:
12   COMPANY OF AMERICA, a Connecticut
     Corporation                                     TRAVELERS PROPERTY CASUALTY
13                                                   COMPANY OF AMERICA’S
                  Plaintiff,                         COMPLAINT FOR:
14
                   v.                                1) DECLARATORY RELIEF RE DUTY
15                                                   TO DEFEND;
     GREG OPINSKI CONSTRUCTION, INC.,
16   a California Corporation, BAMBACIGNO            2) DECLARATORY RELIEF RE DUTY
     STEEL COMPANY, a California                     TO INDEMNIFY; AND
17   Corporation and DOES 1 through 10
     inclusive,                                      3) EQUITABLE REIMBURSEMENT
18
                  Defendants.
19
20
21
           Comes now Plaintiff TRAVELERS PROPERTY CASUALTY COMPANY OF

22
     AMERICA and pleads the following allegations on information and belief in support of its

23
     complaint herein:

24                                       JURISDICTION

25         1.     Plaintiff    TRAVELERS      PROPERTY       CASUALTY        COMPANY         OF

26
     AMERICA (“TRAVELERS”) is now, and at all relevant times was, a corporation, existing

27
     under the laws of the State of Connecticut, with its principal place of business in

28
     Connecticut. TRAVELERS is, and at all relevant times was, an insurance carrier eligible to


                                                 1
                                                                                        Case No.:
                                                                                     COMPLAINT
       Case 1:19-cv-01308-LJO-SAB Document 1 Filed 09/18/19 Page 2 of 11



 1   do business as an insurer in the State of California.
 2          2.     Plaintiff is informed and believes and thereon alleges that Defendant
 3   BAMBACIGNO STEEL COMPANY (“BAMBACIGNO”) is a corporation organized and
 4   existing under the laws of the State of California, with its principal place of business in
 5   Modesto, California. Plaintiff is further informed and believes and thereon alleges that
 6   BAMBACIGNO is a structural steel contractor licensed to work in California.
 7          3.     Plaintiff is informed and believes and thereon alleges that Defendant GREG
 8   OPINSKI CONSTRUCTION, INC. (“OPINSKI”) is a corporation organized and existing
 9   under the laws of the State of California, with its principal place of business in Merced,
10   California. Plaintiff is further informed and believes and thereon alleges that OPINSKI is a
11   general contractor and general engineering contractor licensed to work in California.
12          4.     Defendants sued herein as DOES 1 through 10, inclusive, are sued herein by
13   such fictitious names because Plaintiff is unaware of the true names and capacities of said
14   DOE defendants. Plaintiff will amend this Complaint to reflect the true names when the
15   same are ascertained. Plaintiff is informed and believes and thereon alleges that said DOE
16   Defendants are responsible for the acts, events, and circumstances alleged herein, or are
17   interested parties to this action.    All Defendants, including DOES 1 through 10 are
18   hereinafter referred to as Defendants.
19          5.     This Court has original jurisdiction under 28 U.S.C. § 1332 in that it is a civil
20   action between citizens of different states in which the matter in controversy exceeds,
21   exclusive of costs and interest, seventy-five thousand dollars. The amount in controversy
22   exceeds $75,000, and represents attorneys fees, costs and indemnity sought by Defendants
23   in connection with its defense and/or indemnification in the action currently pending in
24   Stanislaus County Superior Court, Case No. 9000481, entitled Greg Opinski Construction,
25   Inc. v. Bambacigno Steel Co., Inc. (the “Underlying Action”) as well as additional sums
26   sought by Plaintiff TRAVELERS as reimbursement of all monies paid to date on behalf of
27   BAMBACIGNO in the Underlying Action.
28   ///


                                                    2
                                                                                            Case No.:
                                                                                         COMPLAINT
      Case 1:19-cv-01308-LJO-SAB Document 1 Filed 09/18/19 Page 3 of 11



 1                                               VENUE
 2          6.     Plaintiff TRAVELERS is informed and believes and thereon alleges that the
 3   acts and/or omissions at issue in this litigation took place in this judicial district within the
 4   State of California. The Underlying Action is pending in this judicial district. Venue,
 5   therefore, lies with this Court, as a substantial part of the events which are the subject of the
 6   claims asserted herein are located and/or took place in this judicial district.
 7                                   GENERAL ALLEGATIONS
 8          A.     The Relevant Insurance Policies
 9          7.     TRAVELERS issued the following primary commercial general liability
10   policies to BAMBACIGNO (hereinafter collectively, the “Bambacigno Primary Policies”):
11    Insurer                                Policy No.                        Policy Period
12    Travelers   Property          Casualty Y-630-642X1512-TIL-10             6/19/10 – 6/19/11
      Company of America
13    Travelers   Property          Casualty Y-630-0C189362-TIL-12             6/19/12 – 4/10/13
14    Company of America
      Travelers   Property          Casualty Y-630-0C189362-TIL-13             4/10/13 – 4/10/14
15    Company of America
16    Travelers   Property          Casualty Y-630-4E156663-TIL-14             4/10/14 – 4/10/15
      Company of America
17    Travelers   Property          Casualty Y-630-4E156663-TIL-15             4/10/15 – 4/10/16
18    Company of America
      Travelers   Property          Casualty Y-630-4E156663-TIL-16             4/10/16 – 4/10/17
19    Company of America
20    Travelers   Property          Casualty Y-630-4E156663-TIL-17             4/10/17 – 4/10/18
      Company of America
21
            8.     Under the Bambacigno Primary Policies, Plaintiff has an obligation to pay
22
     those sums that the insured becomes legally obligated to pay as damages because of
23
     “property damage” that takes place during the policy period caused by an “occurrence”
24
     (subject to various limitations and exclusions in the policies) which was not prior to the
25
     policy period know to have occurred by any insured. In other words, the Bambacigno
26
     Primary Policies provide coverage for certain “property damage” resulting from
27
     BAMBACIGNO’S work or product. However, the Bambacigno Primary Policies do not
28


                                                     3
                                                                                              Case No.:
                                                                                           COMPLAINT
       Case 1:19-cv-01308-LJO-SAB Document 1 Filed 09/18/19 Page 4 of 11



 1   provide coverage for damage to BAMBACIGNO’S product or the completed work itself,
 2   or property damage known to BAMBACIGNO or its employees prior to the policy period.
 3         9.     TRAVELERS issued the following commercial excess liability policies under
 4   which BAMBACIGNO was named an insured (hereinafter collectively referred to as
 5   “Bambacigno Excess Policies”):
 6    Insurer                               Policy No.                     Policy Period
 7    Travelers   Property         Casualty YFS-EX-642X1512-TIL-           6/19/10 – 6/19/11
      Company of America                    10
 8    Travelers   Property         Casualty YSF-EX-0C189362-TIL-           6/19/12 – 4/10/13
 9    Company of America                    12
      Travelers   Property         Casualty YFS-EX0C189362-TIL-13          4/10/13 – 4/10/14
10    Company of America
11    Travelers   Property         Casualty YFS-EX-4E156663-TIL-           4/10/14 – 4/10/15
      Company of America                    14
12    Travelers   Property         Casualty YFS-EX-4E156663-TIL-           4/10/15 – 4/10/16
13    Company of America                    15
      Travelers   Property         Casualty YFS-EX-4E156663-TIL-           4/10/16 – 4/10/17
14    Company of America                    16
15         10.    Under the terms of the Bambacigno Excess Policies, Plaintiff has an
16   obligation to pay those sums that the insured becomes legally obligated to pay as damages
17   in excess of the respective underlying insurance, including the Travelers Primary Policies,
18   provided that the controlling underlying insurance would apply but for the exhaustion of its
19   applicable limits. The Bambacigno Excess Policies are generally subject to the same terms,
20   conditions, agreements, exclusions and definitions as the controlling underlying insurance.
21   Like the Bambacigno Primary Policies, the Bambacigno Excess Policies do not provide
22   coverage for damage to BAMBACIGNO’S product or the completed work itself, or
23   property damage known to BAMBACIGNO or its employees prior to the policy period.
24   The Bambacigno Primary Policies and the Bambacigno Excess Policies are collectively
25   referred to as the “Bambacigno Policies”.
26
27
28   ///


                                                  4
                                                                                         Case No.:
                                                                                      COMPLAINT
      Case 1:19-cv-01308-LJO-SAB Document 1 Filed 09/18/19 Page 5 of 11



 1          B.     The Construction Project
 2          11.    The Underlying Action involves construction of the Livingston High School
 3   Project, Phase I, located in Livingston, California (the “Project”).
 4          12.    TRAVELERS is informed and believes and thereon alleges that on or about
 5   November 10, 2009, OPINSKI entered into a contract with the Merced Union High School
 6   District (the “District”) to construct the Project. The District was the owner of the Project
 7   and OPINSKI was the general contractor on the Project.
 8          13.    TRAVELERS is informed and believes and thereon alleges that the contract
 9   between the District and OPINSKI called for the Project to be completed within a set time
10   and imposed liquidated damages for each calendar day of delay.
11          14.    TRAVELERS is informed and believes and thereon alleges that on
12   November 17, 2009, a Notice to Proceed was issued for work to commence on the Project.
13          15.    TRAVELERS is informed and believes and thereon alleges that on
14   December 1, 2009, OPINSKI entered into a written subcontract with BAMBACIGNO for
15   BAMBACIGNO to perform structural steel work on the Project that included the
16   manufacture and erection of structural steel framing and several steel stair cases.
17          16.    TRAVELERS is informed and believes and thereon alleges that on February
18   9, 2011, BAMBACIGNO requested that OPINSKI pay it an additional $93,688 for
19   additional work performed on the Project.
20          17.    TRAVELERS is informed and believes and thereon alleges that the Project
21   was substantially completed on March 7, 2011; 45-days after the contract completion date,
22   including two extensions to the date.
23          18.    TRAVELERS is informed and believes and thereon alleges that a dispute
24   arose between the District and OPINSKI regarding amounts owed to OPINSKI and
25   liquidated damages claimed by the District.
26          19.    TRAVELERS is informed and believes and thereon alleges that on April 25,
27   2012, OPINSKI made a demand for arbitration against the District for delays, disruption
28


                                                    5
                                                                                              Case No.:
                                                                                           COMPLAINT
      Case 1:19-cv-01308-LJO-SAB Document 1 Filed 09/18/19 Page 6 of 11



 1   and damages on the Project, including issues OPINSKI claims are related to the work of
 2   BAMBACIGNO.
 3          20.    TRAVELERS is informed and believes and thereon alleges that on July 3,
 4   2102, the District submitted a counterclaim against OPINSKI for breach of contract,
 5   claiming that OPINSKI breached the contract by failing to timely and properly perform
 6   work on the Project, including work performed by BAMBACIGNO.
 7          21.    TRAVELERS is informed and believes and thereon alleges that the District
 8   and OPINSKI arbitrated their claims and a final award was made on or about April 22,
 9   2017, and that OPINSKI contends that the arbitration award failed to award OPINSKI the
10   vast majority of its attorney fees it was seeking in connection with the arbitration of various
11   claims, including claims related to BAMBACIGNO’S work.
12          The Underlying Litigation
13          22.    TRAVELERS is informed and believes and thereon alleges that July 6, 2017,
14   OPINSKI filed the Underlying Action against BAMBACIGNO for breach of contract,
15   express indemnity, implied indemnity and equitable indemnity claiming that the Project
16   suffered from significant difficulties due to poor plans and specifications provided by the
17   District, as well as negligence, errors and omissions by BAMBACIGNO causing delays,
18   disruptions and damages to OPINSKI in connection with the Project.
19          23.    Plaintiff is informed and believes and based thereon alleges that in the
20   Underlying Action, OPINSKI claims that BAMBACIGNO is responsible for various
21   errors, omissions, defective and delayed work at the Project, and that as a result, the Final
22   Arbitration Award failed to award OPINSKI for the vast majority of the attorney’s fees it
23   was seeking in connection with the arbitration of various claims.
24          24.    At this time, Defendant BAMBACIGNO is seeking coverage from
25   TRAVELERS for the respective claims being alleged against it in the Underlying Action.
26          25.    On or about December 15, 2017, TRAVELERS agreed to participate in the
27   defense of BAMBACIGNO with regard to the Underlying Action subject to a full
28   reservation of rights. TRAVELERS specifically reserved the right to issue a partial or


                                                    6
                                                                                            Case No.:
                                                                                         COMPLAINT
      Case 1:19-cv-01308-LJO-SAB Document 1 Filed 09/18/19 Page 7 of 11



 1   complete declination of coverage and withdraw from its participation in the defense should
 2   it be determined that coverage does not apply to some or all of the asserted claims.
 3   TRAVELERS further reserved the right to seek reimbursement of any defense related
 4   payments with respect to claims not potentially covered by the policy.
 5           26.     Pursuant to the reservation of rights TRAVELERS is currently defending
 6   BAMBACIGNO and paying for the services of attorneys, consultants and other litigation-
 7   related costs and expenses on behalf of BAMBACIGNO.
 8   FIRST CAUSE OF ACTION FOR DECLARATORY RELIEF- DUTY TO DEFEND
 9                                 By Plaintiff Travelers Against Defendants
10           27.     Plaintiff incorporates by reference all allegations of the foregoing paragraphs
11   as if set forth in full.
12           28.     An actual, present and justiciable controversy has arisen and now exists
13   between TRAVELERS on the one hand and BAMBACIGNO on the other, concerning the
14   respective rights, duties and obligations of TRAVELERS, if any to pay for the defense of
15   BAMBACIGNO against the allegations made in the Underlying Action under the
16   Bambacigno Policies.
17           29      In particular, TRAVELERS contends and BAMBACIGNO denies the
18   following:
19                   a.         TRAVELERS has no obligation to defend BAMBACIGNO
20                              in the Underlying Action with regard to alleged damages
21                              other than covered “property damage”.
22                   b.         TRAVELERS has no obligation to defend BAMBACIGNO
23                              in the Underlying Action with regard to alleged damages to
24                              that   particular   part       of   real    property   on    which
25                              BAMBACIGNO or its subcontractors are working or that
26                              must    be    restored,    repaired        or   replaced    because
27                              BAMBACIGNO’s work was incorrectly performed on it.
28


                                                           7
                                                                                                     Case No.:
                                                                                                  COMPLAINT
      Case 1:19-cv-01308-LJO-SAB Document 1 Filed 09/18/19 Page 8 of 11



 1                   c.         TRAVELERS has no obligation to defend BAMBACIGNO
 2                              in the Underlying Action with regard to alleged damages to
 3                              the work and/or product of BAMBACIGNO.
 4                   d.         TRAVELERS has no obligation to defend BAMBACIGNO
 5                              in the Underlying Action with regard to alleged property
 6                              damage known to have occurred by BAMBACIGNO and/or
 7                              its employees prior to the policy period.
 8                   e.         There is no coverage available to BAMBACIGNO for this claim, and
 9                              TRAVELERS is under no duty to defend BAMBACIGNO with
10                              regard to the Underlying Action.
11           30.     TRAVELERS is informed and believes that BAMBACIGNO disputes these
12   contentions and contends that the Bambacigno Policies requires Plaintiff to provide a
13   defense to BAMBACIGNO in the Underlying Action.
14           31.     By reason of the foregoing, a declaratory judgment is both proper and
15   necessary, so that the respective rights, duties, and obligations as between TRAVELERS
16   and BAMBACIGNO may be determined under the provisions of the applicable
17   Bambacigno Policies.
18        SECOND CAUSE OF ACTION FOR DECLARATORY RELIEF- DUTY TO
19                                                INDEMNIFY
20                                By Plaintiff Travelers Against Defendants
21           32.     Plaintiff incorporates by reference all allegations of the foregoing paragraphs
22   as if set forth in full.
23           33.     An actual, present and justiciable controversy has arisen and now exists
24   between TRAVELERS on the one hand and Defendants on the other, concerning the
25   respective rights, duties and obligations of TRAVELERS, if any to pay for indemnity of
26   BAMBACIGNO against the damages sought in the Underlying Action under the
27   Bambacigno Policies.
28           34.     In particular, TRAVELERS contends and Defendants deny the following:


                                                         8
                                                                                             Case No.:
                                                                                          COMPLAINT
      Case 1:19-cv-01308-LJO-SAB Document 1 Filed 09/18/19 Page 9 of 11



 1                a.    TRAVELERS           has      no     obligation      to      indemnify
 2                      BAMBACIGNO in the Underlying Action with regard to
 3                      alleged damages other than covered “property damage”.
 4                b.    TRAVELERS           has      no     obligation      to      indemnify
 5                      BAMBACIGNO in the Underlying Action with regard to
 6                      damages to that particular part of real property on which
 7                      BAMBACIGNO or its subcontractors are working or that
 8                      must      be    restored,    repaired     or     replaced     because
 9                      BAMBACIGNO’s work was incorrectly performed on it.
10                c.    TRAVELERS           has      no     obligation      to      indemnify
11                      BAMBACIGNO in the Underlying Action with regard to
12                      damage to the work and/or product of BAMBACIGNO.
13                d.    TRAVELERS           has      no     obligation      to      indemnify
14                      BAMBACIGNO in the Underlying Action with regard to
15                      property       damage       known    to    have      occurred     by
16                      BAMBACIGNO and/or its employees prior to the policy
17                      period.
18                e.    There is no coverage available to BAMBACIGNO for this
19                      claim, and TRAVELERS is under no duty to indemnify
20                      BAMBACIGNO or pay any judgment with regard to the
21                      Underlying Action.
22         35.    TRAVELERS is informed and believes that Defendants dispute these
23   contentions and contends that the Bambacigno Policies requires Plaintiff to indemnity to
24   BAMBACIGNO in the Underlying Action.
25         36.    By reason of the foregoing, a declaratory judgment is both proper and
26   necessary, so that the respective rights, duties, and obligations as between TRAVELERS
27   and BAMBACIGNO may be determined under the provisions of the applicable
28   Bambacigno Policies.


                                                     9
                                                                                               Case No.:
                                                                                            COMPLAINT
      Case 1:19-cv-01308-LJO-SAB Document 1 Filed 09/18/19 Page 10 of 11



 1                  THIRD CAUSE OF ACTION FOR REIMBURSEMENT
 2                         (By TRAVELERS Against BAMBACIGNO)
 3          37.    TRAVELERS hereby re-alleges and incorporates by reference each allegation
 4   contained in all preceding paragraphs of this Complaint as though fully set forth herein.
 5          38.    TRAVELERS has paid certain defense fees and defense costs incurred by
 6   BAMBACIGNO in connection with the defense of BAMBACIGNO in the Underlying
 7   Action. TRAVELERS did not pay these sums as a volunteer. When TRAVELERS agreed
 8   to participate in the defense of BAMBACIGNO, it specifically reserved its rights to seek
 9   reimbursement from BAMBACIGNO of any defense related payments that TRAVELERS
10   may make that are not potentially covered under the applicable policies.
11          39.    The Bambacigno Policies requires that TRAVELERS defend only those
12   claims that are potentially covered under its policy. To the extent that TRAVELERS pays
13   fees, or costs incurred by or on behalf of BAMBACIGNO in connection with the
14   Underlying Action, which fees or costs are not potentially covered under the Bambacigno
15   Policies, BAMBACIGNO will have been unjustly enriched by such payments.
16          40.    As a result of BAMBACIGNO’s unjust enrichment, a quasi-contractual right
17   of reimbursement has arisen in favor of TRAVELERS in the amount paid for the defense of
18   claims not potentially covered under the Bambacigno Policies, plus interest. The precise
19   amount of reimbursement that is appropriate will be subject to proof at trial.
20   ///
21                                    PRAYER FOR RELIEF
22   TRAVELERS respectfully prays for judgment, as follows:
23                 1.     Under the First Cause of Action, a judicial declaration that:
24                        a.     TRAVELERS is not responsible for the defense of Defendant
25   BAMBACIGNO in the Underlying Action.
26                        b.     TRAVELERS’s            coverage   obligation     to      Defendant
27   BAMBACIGNO is limited to paying those sums that the insured becomes legally obligated
28   to pay as damages because of covered “property damage” caused by an “occurrence”


                                                   10
                                                                                             Case No.:
                                                                                          COMPLAINT
      Case 1:19-cv-01308-LJO-SAB Document 1 Filed 09/18/19 Page 11 of 11



 1   during the policy period.
 2                 2.     Under the Second Cause of Action, a judicial declaration that:
 3                        a.     TRAVELERS is not obligated to indemnify Defendant
 4   BAMBACIGNO as against damages sought or awarded in the Underlying Action.
 5                        b.     TRAVELERS’s               coverage   obligation   to   Defendant
 6   BAMBACIGNO is limited to paying those sums that the insured becomes legally obligated
 7   to pay as damages because of covered “property damage” caused by an “occurrence”
 8   during the policy period.
 9                 3.     Under the Third Cause of Action, that Defendant BAMBACIGNO be
10   ordered to reimburse TRAVELERS for all amounts TRAVELERS has paid for the defense
11   of BAMBACIGNO in the Underlying Action.
12                 4.     For prejudgment interest;
13                 5.     For costs of suit herein;
14                 6.     For such other and further relief as this Court deems just and proper.
15
16   Dated: September 18, 2019          THE AGUILERA LAW GROUP, APLC
17
                                        ___________________________________
18
                                        A. Eric Aguilera, Esq.
19                                      Kimberly R. Arnal, Esq.
                                        Attorneys for Plaintiff
20
21
22
23
24
25
26
27
28


                                                      11
                                                                                           Case No.:
                                                                                        COMPLAINT
